Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101. The claimed invention is directed to the abstract concept of performing mental steps without significantly more. Claim 1, and in a similar way claims 9 and 15, recite the following abstract concepts in BOLD of
1. A computer implemented method for providing rationale for machine learning based predictions, the method comprising: 
receiving, by an online system, a request for making a prediction using a decision tree based machine learning model, the request comprising a feature vector for providing as input to the machine learning model; 
providing the feature vector as input to the decision tree based machine learning model; 
executing the decision tree based machine learning model to generate a prediction; 
obtaining a trace of execution of the decision tree based machine learning model, the trace identifying an execution path taken through the decision tree during execution of the decision tree based machine learning model; 
selecting one or more features in the trace of execution of the decision tree based machine learning model; 
generating a string based on information describing the selected one or more features, the string indicating a rationale for the prediction of the decision tree based machine learning model; and 
sending the generated string to a client device for presentation via a user interface.  
Under step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: process, machine, manufacture, or composition of matter.  The above claims are considered to be in a statutory category.
Under Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitation the fall into/recite abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter that, when recited as such in a claim limitation, covers performing mathematics or mental steps. A decision tree can be considered a mental process as is obtaining the trace of execution of the tree and selecting a feature.
Next, under Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.  In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
This judicial exception is not integrated into a practical application because there is no improvement to another technology or technical field; improvements to the functioning of the computer itself; a particular machine; effecting a transformation or reduction of a particular article to a different state or thing. Examiner notes that since the claimed methods and system are not tied to a particular machine or apparatus, they do not represent an improvement to another technology or technical field.  Similarly there are no other meaningful limitations linking the use to a particular technological environment.  Finally, there is nothing in the claims that indicates an improvement to the functioning of the computer itself or transform a particular article to a new state.  
Finally, under Step 2B, we consider whether the additional elements are sufficient to amount to significantly more than the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because generic computer elements are not considered significantly more than the abstract idea.  As recited in the MPEP, 2106.05(b), merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94.
As recited in MPEP section 2106.05(g), necessary data gathering (i.e. receiving data, inputting a feature vector) is considered extra solution activity in light of Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015). 
 As recited in MPEP section 2106.05(g), displaying analysis/results (e.g. generating a string based on information describing the selected one or more features, the string indicating a rationale for the prediction of the decision tree based machine learning model)  is considered extra solution activity in light of Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Claims 2-8, 10-14, and 16-20 further limit the abstract ideas without integrating the abstract concept into a practical application or including additional limitations that can be considered significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-11, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., US 2021/0103838 in view of (hereinafter Yuan) Sinha et al., US 2021/0027191 (hereinafter Sinha)
Regarding claim 1, 9, and 15 Yuan teaches
making a prediction using a decision tree based machine learning model, a feature vector for providing as input to the machine learning model  (e.g. “The method includes a first step to receive decision data (i.e. the data which is then transformed into a feature vector for input) at a decision-making system. The method includes another step to apply feature engineering on the decision data at the decision-making system. …Feature engineering is applied to transform the raw data to input features consumed by machine learning models“ (i.e. making a prediction using a decision tree based machine learning model), see paragraph [0014] and also abstract);
providing the feature vector as input (e.g. “ Feature engineering is applied to transform the raw data to input features consumed by machine learning models “, see paragraph [0014]) to the decision tree based machine learning model (e.g. “In an embodiment of the present disclosure, the feature contribution of each feature in a tree-based model is calculated for each node of the one or more decision trees“, see paragraph [0010]); 
executing the decision tree based machine learning model to generate a prediction (e.g. see Fig. 1C where Tree-based ensemble model yields a prediction, see also abstract) ; 
obtaining a trace of execution of the decision tree based machine learning model, the trace identifying an execution path taken through the decision tree during execution of the decision tree based machine learning model (e.g. “the feature contribution of each feature in a tree-based model is calculated for each node of the one or more decision trees. The calculation is done by going through (i.e. obtaining) the decision path (i.e. the trace of execution) and aggregating the contribution from each node.“, see paragraph [0010]); 
selecting one or more features in the trace of execution of the decision tree based machine learning model (e.g. “the computer system includes another step to aggregate the path of (i.e. features in the trace of execution ) each of the one or more decision trees at the explainability system. The aggregation is done to identify the directional feature importance of each of the features (i.e. selecting one or more features) for each of the one or more decision trees“, see paragraph [0020]);
 generating a string based on information describing the selected one or more features, the string indicating a rationale for the prediction of the decision tree based machine learning model and sending the generated string to a client device for presentation via a user interface (e.g. “The method includes yet another step to display a readable explanation of the decision made by the decision-making system based on mapping of the one or more rules with the business context at the explainability system. …The extraction of the one or more rules is done by aggregation of each of the one or more decision trees (i.e. based on information describing the selected one or more features). The extraction of one or more rules is done at mathematical model profiler using one or more machine learning algorithms. The readable explanation is displayed (i.e. generating a string indicating a rationale for the prediction) on a display screen of a communication device (i.e. sending the generated string to a client device for presentation via a user interface). “, see paragraph [0014]).  
Sinha teaches receiving, by an online system, a request for making a prediction using a decision tree based machine learning model, the request comprising a feature vector (e.g. “the computing device 1100 is a client device associated with a user requesting a feature contribution analysis corresponding to an observed model result. In alternative embodiments, the computing device 1100 is a server device accessible by an administrator user“, see paragraph [0128] and paragraph [0054], “a user can request an explanation regarding why a particular digital content item (i.e. feature vector) was served to them “ and paragraph [0051], “As shown in FIG. 1, the environment 100 includes server devices 102, 108 and a client device 112 connected via a network 116 (i.e. an online system)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Sinha into Yuan for the purpose of communicating prediction results and rational to a user. Therefore an increased amount of transparency regarding predictive decisions can be provided in an accurate and flexible manner.
Regarding claim 2, 10, and 16, Yuan and Sinha teach the limitations of claim 1. Yuan further teaches determining a contribution of each of the selected one or more features to the prediction (e.g. “The feature importance is calculated to identify the contribution of each feature to decisions made by the decision-making system 106“, see paragraph [0056]).
Yuan does not explicitly teach 
34determining a type of contribution, the type of contribution representing one of a positive contribution or a negative contribution; and 
wherein the generated string includes information describing the type of contribution of each of the selected one or more features.  
Sinha teaches 34determining a type of contribution, the type of contribution representing one of a positive contribution or a negative contribution; and 
wherein the generated string includes information describing the type of contribution of each of the selected one or more features (e.g. “ In some embodiments, the visualization includes positive contribution values of some features and negative contribution values of other features. Indeed, the feature contribution system can generate and provide visualizations that explain the decision of the machine-learning model in a simple, clear, and understandable manner “, see paragraph [0034]).  
Regarding claim 3, 11, and 17, Yuan and Sinha teach the limitations of claim 1. 
Yuan does not explicitly teach determining a value indicating an amount of contribution of each of the selected one or more features to the prediction, wherein the generated string includes information describing the amount of contribution of each of the selected one or more features.  
Sinha teaches determining a value indicating an amount of contribution of each of the selected one or more features to the prediction (e.g. “determine correction-factor adjusted contribution values of each feature (i.e. one or more selected features.“, see abstract); and 
wherein the generated string includes information describing the amount of contribution of each of the selected one or more features (e.g. “FIG. 14 illustrates a flowchart of a series of acts of generating correction-factor adjusted contribution values of observed features “, see paragraph [0024] and Fig. 14).  
Regarding Claim 8, Yuan and Sinha teach the limitations of claim 1. Yuan further teaches wherein the decision tree based machine learning model is configured to determine a measure indicating a value of one or more items, 
wherein the online system stores database records comprising attributes describing the one or more items (e.g. see paragraph [0050]-[0051], “The user interacts with the explainability system 106 using the communication device 108 with the facilitation of the communication network 104. The decision-making system 102 receives decision data. The decision data includes but may not be limited to customer data, past transaction data, and final decision data. The customer data includes but may not be limited to customer name, customer address, customer age, customer occupation, customer location, customer salary, customer experience, opening data, closing data, and number of loans. In addition, the customer data includes gender, account number, branch name, card number, and the like. The past transaction data includes but may not be limited to account number, branch name, card number, transaction location, transaction date, transaction time, amount debited, and balance (i.e. database records comprising attributes describing the one or more items). In addition, the past transaction data include amount credited, amount transferred, online transaction, offline transaction, and the like. In an embodiment of the present disclosure, the past transaction data is already stored in the explainability system 106. In another embodiment of the present invention, the past transaction data is received from third-party databases. The third-party databases include, but may not be limited to, transaction databases, banking databases. The explainability system 106 integrates with the third-party databases in real-time. The integration with the third-party databases is done by sending connection requests to each of the third-party databases (i.e. online databases). The amount transferred is calculated on a periodic basis. In an example, the amount transferred is calculated hourly, daily, weekly, monthly, quarterly, and the like.  The final decision data includes customer name, account number, reason for decision, amount change, transaction ID, risk, alert, decision, count of alerts and number of accounts. In addition, the final decision data include but may not be limited to location, account summary, forged amount, closing balance, and opening balance (i.e. the decision tree based machine learning model is configured to determine a measure indicating a value of one or more items).“
Claim(s) 4-5, 12-13, and 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Yuan and Sinha further in view of Lai et al., US 2021/0232934 (hereinafter Lai).
Regarding claim 4, 12, and 18, Yuan and Sinha teach the limitations of claim 3. Yuan and Sinha do not explicitly teach for each of the selected one or more features: determining a prediction based on the feature in isolation; and determining the value indicating the amount of contribution to the prediction based on the feature in isolation.  
Lai teachs for each of the selected one or more features: determining a prediction based on the feature in isolation; and determining the value indicating the amount of contribution to the prediction based on the feature in isolation (e.g. see paragraph [0100], “Additionally, outcomes from a logistic regression model 115 may include data identifying the contributions of each of the individual input features to the outcome prediction, including the magnitude, direction, and significance of such contributions. The model server 110 may calculate the contributions of the individual input features using the beta coefficients and p-values of each input feature. Thus, logistic regression models 115 may include further technical advantages of readily showing the impact of each of the input features on the output prediction”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Lai into Yuan and Sinha for the purpose of readily showing the impact of each of the input features on the output prediction, which may be advantageous for conflicting features where some input features that increase the value of user outcomes and others that decrease the value of user outcomes. 
Regarding claim 5, 13, and 19, Yuan, Sinha, and Lai teach the limitations of claim 4. Yuan further teaches an aggregate of values of the feature in a dataset (e.g. see paragraph [0010], “the feature contribution of each feature in a tree-based model is calculated for each node of the one or more decision trees. The calculation is done by going through the decision path and aggregating the contribution from each node. The feature importance is calculated to identify the contribution of each feature in making a decision by the system”).
Sinha teaches determining a ground truth mean representing an aggregate of values of the feature in a dataset (e.g. “the propensity to return graph 1206 is shown as a pie chart of the aggregated breakdown of positive and negative features (i.e. a ground truth mean representing an aggregate of values of the feature) contributing to the observed model result “, see paragraph [0136]); and  
35wherein the value indicating the amount of contribution is determined based on a difference between the prediction based on the feature and the ground truth mean (e.g. “the act 1420 can also include generating the plurality of initial contribution values for the plurality of features based on a difference between the observed model result (i.e. the ground truth mean) and the combined target-feature-modified model results (i.e. prediction based on the feature)”“, see paragraph [0158]).  
Yuan and Sinha do not explicitly teach the features are in isolation.
Lai teachs the features are in isolation (e.g. see paragraph [0100], “Additionally, outcomes from a logistic regression model 115 may include data identifying the contributions of each of the individual input features to the outcome prediction, including the magnitude, direction, and significance of such contributions. The model server 110 may calculate the contributions of the individual input features using the beta coefficients and p-values of each input feature. Thus, logistic regression models 115 may include further technical advantages of readily showing the impact of each of the input features on the output prediction”).
Claim(s) 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan and Sinha in view of SQLPETE, “Binningwithdecisiontrees,” January 23,2017, fivepages, [Online] [RetrievedonMarch16,2020] RetrievedfromtheInternet <URL:https://sqlpete.wordpress.com/2017/01/23/binning-with-decision-trees/>. (hereinafter SQLPETE). (submitted with IDS)
Regarding claim 6, 14, and 20, Yuan and Sinha teach the limitations of claim 1. Yuan does not explicitly teach wherein the generated string identifies features based on their significance in determining the prediction, the significance determined based on the order in which the feature occurs in the execution path.  
Sinha teaches wherein the generated string identifies features based on their significance in determining the prediction (e.g. “While the model interpretation visualization 1104 (i.e. generated string) arranges the features 1108 in a particular order, the feature contribution system 106 can display the features 1108 in any order…In another example, the feature contribution system 106 orders the features 1108 from largest effect (e.g. largest absolute feature value) (i.e. based on their significance)to smallest effect, or vise versa”, see paragraph [0132]) , 
Yuan and Sinha do not explicitly teach the significance determined based on the order in which the feature occurs in the execution path.
SQLPETE teaches the significance determined based on the order in which the feature occurs in the execution path (e.g. see the figure on the bottom of page 3 which show the contribution (%) decreasing as the decision tree is traversed). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in SQLPETE into Yuan and Sinha for the purpose of discretizing data using decision trees with the advantage of making sortable data that can be scored.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan and Sinha in view of Deshpande et al., US 20210192281 (hereinafter Deshpande).
Regarding claim 7, Yuan and Sinha teach the limitations of claim 1. Yuan and Sinha do not explicitly teach wherein the online system is a multi-tenant system storing data for a plurality of tenants, wherein the machine learning model is trained for a particular tenant from the plurality of tenants.  
Deshpande teaches wherein the online system (e.g. see paragraph [0033] and [0061]) is a multi-tenant system storing data for a plurality of tenants (e.g. “a plurality of tenants (i.e. multi-tenant system) of a data storage application/service“, see paragraph [0009]), wherein the machine learning model is trained for a particular tenant from the plurality of tenants (e.g. “enable tenant-specific training of a classifier“, see paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features in Deshpande into Yuan and Sinha for the purpose of  improving data retrieval processes for large systems and multi-tenant systems.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE T RASTOVSKI whose telephone number is (571)270-0349. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Catherine T. Rastovski/           Primary Examiner, Art Unit 2862